Citation Nr: 1105689	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-38 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 
1995.  

This matter is on appeal from a February 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.   

The Veteran testified before the undersigned Veterans Law Judge 
in November 2010.  A transcript of the hearing is of record.

As a procedural matter, when the Veteran submitted a notice of 
disagreement to the above issue on appeal, he also indicated his 
disagreement with the RO's denial of entitlement to service 
connection for diabetes mellitus and tinnitus.  However, during 
the course of the appeal, the RO granted service connection for 
diabetes mellitus in July 2007, and granted service connection 
for tinnitus in October 2009.  

The grant of service connection for these particular disorders 
constitutes a full grant of the benefit sought and, without the 
submission of a timely notice of disagreement as to either the 
effective date or the associated disability rating, these issues 
are no longer on appeal.  Therefore, they are not considered in 
this decision.  


FINDING OF FACT

The initial indications of gout were manifest during active duty 
service, and the competent evidence indicates that the Veteran's 
current diagnosis of gout is attributable to such service.  
 

CONCLUSION OF LAW

Gout was incurred during active duty service and is related to 
such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Entitlement to Service Connection for Gout

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 

In this case, the Board has reviewed the pertinent evidence and 
concludes that service connection for gout should be granted.  As 
an initial matter, the Veteran's service treatment records do not 
reflect complaints, treatment, or diagnosis of gout.  The Veteran 
does not necessarily argue to the contrary.  He readily admits 
that his gout was diagnosed not until approximately October 2000, 
which is five years after he retired from active duty.  However, 
he maintains that the initial manifestations of his gout occurred 
during his active service, to include experiencing pain in his 
right great toe and having elevated uric acid readings.

Indeed, despite there being no explicit diagnosis of gout while 
on active duty, the service treatment records do reflect symptoms 
that, when viewed in retrospect, indicate the onset of this 
disorder during active duty.  Specifically, in January 1988, the 
Veteran sought treatment for right leg pain that had been present 
for the past 9 days.  However, it is conceded that this pain was 
apparently trauma related.  Next, in October 1994, a urological 
laboratory analysis indicated an unusually high uric acid content 
of 12.1 Mg/dL (where normal range is 3.3-8.4 Mg/dL).  While the 
record does not indicate that these high uric acid levels had 
manifested into any orthopedic symptoms at that particular time, 
he did complain of "slight weakness" of the right great toe on 
dorsiflexion at his retirement physical examination in September 
1995.  

It is upon this evidence that an opinion was provided by the 
Veteran's private physician in November 2010.  There, the 
physician specifically noted the high uric acid levels in 1994, 
as well as the physical symptoms exhibited by the Veteran in 
January 1988 and September 1995 and, based on this evidence, he 
was "certain" that the Veteran had gout during active duty.  

The evidence also contains an opinion by a VA contracted examiner 
that does not concur with the private physician's conclusions.  
Specifically, in August 2007, the VA examiner confirmed a prior 
diagnosis of recurrent and disabling gout to the Veteran's wrists 
and feet, which he believed was also the likely cause of some 
degenerative changes seen in these joints via radiographic 
imaging.  However, the VA examiner stated that he was unable to 
attribute the Veteran's gout or degenerative changes to service.  
In making this statement, the examiner reflected that there was 
no gout flare-ups noted while in service, and the complaints of 
weakness upon dorsiflexion in the right great toe were too non-
specific to relate to gout.  

In all cases, it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  When weighing conflicting 
opinions, the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 5 
Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).  The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual premise, 
based on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board affords more probative value to the private 
physician's opinion.  In particular, both physicians noted the 
weakness in the right great toe upon dorsiflexion at his physical 
examination in September 1995.  However, unlike the private 
physician, the VA contracted examiner did not address the 
Veteran's uric acid levels observed while on active duty.    

In defense of the VA examiner's opinion, it does not appear that 
the uric acid laboratory results were part of the record at the 
time that opinion was rendered.  However, the high uric acid 
levels were tangentially noted in a November 1994 treatment note 
that was part of the originally submitted service treatment 
records.  Regardless, it is possible that the VA examiner was 
unaware of this evidence.  

In any event, the Board finds that the laboratory evidence 
indicating high uric acid levels during the Veteran's period of 
active duty is very relevant to the Veteran's claim, and the VA 
examiner's failure to discuss this evidence limits the probative 
value of his opinion.  Therefore, the Board finds that the 
private physician's opinion that the Veteran's diagnosed gout had 
its origins while on active duty to be the most probative 
evidence, and places the weight of the evidence in the Veteran's 
favor.  Accordingly, service connection for gout is warranted and 
the appeal is granted.  


ORDER

Service connection for gout is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


